802 F.2d 337
42 Fair Empl. Prac. Cas. (BNA) 64
Mari OTTO, Plaintiff-Appellant,v.Margaret M. HECKLER, Secy., Department of Health & HumanServices, Defendant,Howard Jacobson, Defendant-Appellee.
No. 84-6563.
United States Court of Appeals,Ninth Circuit.
Oct. 14, 1986.

Before MERRILL, TANG and BOOCHEVER, Circuit Judges.


1
Prior report:  781 F.2d 754.ORDER AMENDING OPINION


2
The opinion issued January 28, 1986 is amended as follows:


3
Delete the last two sentences and substitute:


4
Retention of jurisdiction over the pendent state claims is a matter for the district court's discretion.   Rosado v. Wyman, 397 U.S. 397, 403-05, 90 S. Ct. 1207, 1213-14, 25 L. Ed. 2d 442 (1970).  The usual rule is that state claims should be dismissed if the federal claims are dismissed before trial.   United Mine Workers v. Gibbs, 383 U.S. 715, 726, 86 S. Ct. 1130, 1139, 16 L. Ed. 2d 218 (1966);  Jason v. Fonda, 698 F.2d 966, 967 (9th Cir.1982);  Wren v. Sletten Construction Co., 654 F.2d 529, 536 (9th Cir.1981).  The district court, of course, has the discretion to determine whether its investment of judicial energy justifies retention of jurisdiction, Rosado, 397 U.S. at 403, 90 S.Ct. at 1213, or if it should more properly dismiss the claims without prejudice.